MallaRD, C.J.
Defendant was tried and sentenced by Judge Clarkson on 4 December 1969 and was permitted sixty days to prepare and serve his case on appeal. The sixty days allowed by Judge Clarkson to serve the case on appeal expired on 2 February 1970. The case on appeal was not served during that time, but service thereof was accepted by the assistant solicitor on 24 February 1970. On 2 February 1970 an order was obtained from Judge Harry C. Martin and filed 4 February 1970, purporting to allow defendant an additional period of time in which to serve his case on appeal. On 3 March 1970 an order was obtained and filed permitting defendant an additional period of time in which to docket the record on appeal with this court. Judge Harry C. Martin was not the trial judge. Rule 50 of the Rules of Practice in the Court of Appeals of North Carolina requires that if an extension of time is required in which to serve the case on appeal, only the trial judge may enter such an order, for good cause and after reasonable notice to the opposing party or counsel, providing such order may not alter the provisions of Rule 5 relating to the docketing of the record on appeal. Judge Martin was without authority to grant an extension of time in which to serve the case on appeal, and the appeal is subject to dismissal ex mero motu under Rule 48 for a failure to comply with Rule 50.
We have, nevertheless, examined the record and the assignments of error presented in defendant’s brief and are of the opinion that the proceedings in the superior court were free from prejudicial error.
Appeal dismissed.
MoRRis and Graham, JJ., concur.